DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Patton et al. (US 2016/0034712 A1), hereinafter “Patton”, and in view of Stoschek et al. (US 2015/0205298 A1), hereinafter “Stoschek”. 


As per claim 1, Patton teaches a method comprising:
“obtaining multiple datasets of distinct data type” at [0030]-[0031], [0044]-[0045];
(Patton teaches obtaining a plurality of social network posts, each post is digital content that was posted to a social network system and includes URLs, links, references text, images, video clips, audio clips)
“providing the datasets as input to a plurality of data reduction models to generate digest data for each of the datasets, wherein each data reduction model of the plurality of data reduction models is a machine learning model that is trained to generate digest data for one of the data types” at [0046]-[0048] and Figs. 3;
(Patton teaches determining post parameter values for the post (e.g., feature value for the post), based on post contents (e.g., reducing the post to post parameter values). The post parameter values (i.e., “digest data”) can be determined using machine learning models)
“wherein the data deduction models include a first data reduction model to identify words of interest from one or more of the datasets that include text, speech, or both” at [0046]-[0048];
(Patton teaches using a machine learning model to identify post parameter values such as “plan crash”, “fire”; wherein posts include text, keywords, hashtags, still images, audios and videos)
 “performing one or more clustering operations to group the digest data into a plurality of clusters, wherein each cluster of the plurality of clusters is associated with a subset of the digest data” at [0031];
(Patton teaches using probabilistic clustering method to group the posts into different clusters (e.g., “global post”, “event posts”, “branding posts”, “witness posts”) based on the post parameter values) 
 “providing a first subset of the digest data as input to one or more event classifiers to generate first event classification data, wherein the first subset of digest data is associated with a first cluster of the plurality of clusters; the first event classification data indicates an event classification for a portion of the multiple datasets represented by the first cluster” at [0052], [0056];
(Patton teaches events are classified based on the post parameter values. An event can qualify as one or more event classes such as news, sport, trending events and music. Each event class is associated with a subset of post parameter values)
 “generating output based on the first event classification data” at [0057]-[0058].
(Patton teaches generating an event notification when an event meeting the set of event parameter requirements is met) 
	Patton does not explicitly teach “a second data reduction model to identify recognized sounds in one or more of the datasets that include audio, and wherein the recognized sounds include gunshots, alarm claxons, car horns, or combinations thereof” as claimed. However, Stoschek teaches a method for combating crime using an autonomous data machine which utilizes audio analytic to identify recognize sounds such as car alarms, home burglar alarms, gunshots, car horns., etc. at [0139]-[0140]. Stoschek teaches “the sound of screaming or gunshots may be reason for the autonomous data machine to provide an alert to law enforcement or a private security” and “identification of a car honking when monitor a parking lot may identify and localize a potential navigation conflict with one or more cars”. Thus, it would have been obvious to one of ordinary skill in the art to combine Stoschek with Patton’s teaching in order to detect security events and providing require appropriate actions, as suggested by Stoschek at [0139]-[0140]. 

As per claim 2, Patton and Stoschek teach the method of claim 1 discussed above. Patton also teaches: wherein “the output includes a command to an unmanned vehicle to perform a response action” at [0083], [0095].

As per claim 3, Patton and Stoschek teach the method of claim 1 discussed above. Patton also teaches: wherein “the digest data includes time information and location information associated with at least one dataset of the multiple datasets” at [0031]-[0034].

As per claim 4, Patton and Stoschek teach the method of claim 1 discussed above. Patton also teaches: wherein “the digest data and Stoschek teach the method of claim 1 discussed above. Stoschek also teaches: includes one or more keywords or one or more descriptors associated with at least one dataset of the multiple datasets” at [0047]-[0048].

As per claim 5, Patton and Stoschek teach the method of claim 1 discussed above. Patton also teaches: wherein “the digest data includes one or more features associated with at least one dataset of the multiple datasets” at [0046]-[0048].

As per claim 6, Patton and Stoschek teach the method of claim 1 discussed above. Patton also teaches: wherein “the data types include video and the digest data includes identifiers of objects detected in the video” at [0046]-[0048].

As per claim 7, Patton and Stoschek teach the method of claim 1 discussed above. Patton also teaches: wherein “the data types include audio data and further comprising generating a transcript of the audio data, wherein the transcript includes natural language text” at [0030]-[0032], [0063].

As per claim 8, Patton and Stoschek teach the method of claim 1 discussed above. Patton also teaches: wherein “the data types include natural language text including content of one or more social media posts” at [0030]-[0032].

As per claim 9, Patton and Stoschek teach the method of claim 1 discussed above. Patton also teaches: wherein “the data types include natural language text of moderated media content” at [0030]-0032]

As per claim 10, Patton and Stoschek teach the method of claim 1 discussed above. Patton also teaches: wherein “a first dataset is obtained via one or more of a public source, an internet source, or a dark web source” at [0030]-[0032].

As per claim 11, Patton and Stoschek teach the method of claim 1 discussed above. Patton also teaches: wherein “a second dataset is obtained via a government source” at [0030]-[0032].

As per claim 12, Patton and Stoschek teach the method of claim 1 discussed above. Patton also teaches: wherein “a second dataset is obtained via a private source” at [0030]-[0032].

As per claim 13, Patton and Stoschek teach the method of claim 1 discussed above. Patton also teaches: “after the first event classification data is generated: searching for additional data using keywords based on the digest data, based on the multiple datasets, or based on both; generating updated first event classification data based on the additional data; and updating the one or more event classifiers based on the updated first event classification data” at [0051], [0054]-[0056].

As per claim 14, Patton and Stoschek teach the method of claim 1 discussed above. Patton also teaches: “determining a recommended response action based on the first event classification data, wherein the output is based on the recommended response action” at [0057]-[0058] and Fig. 14.
As per claim 15, Patton and Stoschek teach the method of claim 14 discussed above. Patton also teaches: wherein “determining the recommended response action comprises: selecting one or more event response models based on the first event classification data; and providing the digest data, the portion of the multiple datasets represented by the first cluster, or both, as input to the one or more selected event response models to generate the recommended response action” at [0057]-[0058].

As per claim 16, Patton and Stoschek teach the method of claim 15 discussed above. Patton also teaches: “after generating the recommended response action: obtaining response result data indicating one or more actions taken in response to an event corresponding to the first event classification data and indicating an outcome of the one or more actions; and updating the one or more selected event response models based on the response result data” at [0057]-[0063], [0066].

As per claim 17, Patton and Stoschek teach the method of claim 16 discussed above. Patton also teaches: wherein “the one or more selected event response models are updated using a reinforcement learning technique” at [0057]-[0063], [0066].

As per claim 18, Patton and Stoschek teach the method of claim 15 discussed above. Patton also teaches: wherein “each of the one or more selected event response models performs a response simulation for a particular type of event corresponding to the first event classification data based on a time and location associated with the portion of the multiple datasets represented by the first cluster” at [0057]-[0063], [0066].
As per claim 19, Patton teaches a system for event classification, the system comprising: 
“one or more interfaces configured to receive datasets from multiple distinct data sources” at [0030]-[0031], [0044]-[0045]; 
“one or more memory devices storing a plurality of data reduction models, clustering instructions, and one or more event classifiers; and 
“one or more processors configured to execute instructions from the one or more memory devices to: provide the datasets as input to the plurality of data reduction models to generate digest data for each of the datasets, wherein each data reduction model of the plurality of data reduction models is a machine learning model that is trained to generate digest data for one of the data types” at [0046]-[0048] and Figs. 3; 
“execute the clustering instructions to group the digest data into a plurality of clusters, wherein each cluster of the plurality of clusters is associated with a subset of the digest data” at [0031]; 
“provide a first subset of the digest data as input to the one or more event classifiers to generate first event classification data, wherein the first subset of the digest data is associated with a first cluster of the plurality of clusters, and the first event classification data indicates an event classification for a portion of the multiple datasets represented by the first cluster” at [0052], [0056]; and 
“generate output based on the first event classification data” at [0057]-[0058].
Patton does not explicitly teach “a second data reduction model to identify recognized sounds in one or more of the datasets that include audio, and wherein the recognized sounds include gunshots, alarm claxons, car horns, or combinations thereof” as claimed. However, Stoschek teaches a method for combating crime using an autonomous data machine which utilizes audio analytic to identify recognize sounds such as car alarms, home burglar alarms, gunshots, car horns., etc. at [0139]-[0140]. Stoschek teaches “the sound of screaming or gunshots may be reason for the autonomous data machine to provide an alert to law enforcement or a private security” and “identification of a car honking when monitor a parking lot may identify and localize a potential navigation conflict with one or more cars”. Thus, it would have been obvious to one of ordinary skill in the art to combine Stoschek with Patton’s teaching in order to detect security events and providing require appropriate actions, as suggested by Stoschek at [0139]-[0140]. 

As per claim 20, Patton and Stoschek teach the method of claim 19 discussed above. Patton also teaches: wherein “the one or more interfaces are configured to transmit, based on the output, a command to an unmanned system to perform a response action” at [0057]-[0063].

As per claim 21, Patton and Stoschek teach the method of claim 19 discussed above. Patton also teaches: wherein “the one or more memory devices further store speech recognition instructions that are executable by the one or more processors to generate natural language text based on audio data received via the one or more interfaces” at [0030]-[0032], [0063].

As per claim 22, Patton and Stoschek teach the method of claim 19 discussed above. Patton also teaches: wherein “the one or more memory devices further store automated model builder instructions that are executable by the one or more processors to update the one or more event classifiers based on updated event classification data received after the first event classification data is generated” at [0052]-[0056].

As per claim 23, Patton and Stoschek teach the method of claim 19 discussed above. Patton also teaches: wherein “the output includes one or more recommended response actions based on the first event classification data” at [0057]-[0063], [0066].

As per claim 24, Patton and Stoschek teach the method of claim 23 discussed above. Patton also teaches: wherein the one or more memory devices further store one or more event response models that enable the one or more processors to determine the one or more recommended response actions” at [0057]-[0063], [0066].

As per claim 25, Patton and Stoschek teach the method of claim 24 discussed above. Patton also teaches: wherein “the one or more event response models include heuristic rules that map particular event types to corresponding response actions” at [0057]-[0063], [0066].

As per claim 26, Patton and Stoschek teach the method of claim 24 discussed above. Patton also teaches: wherein “the one or more event response models include response simulation models” at [0057]-[0063], [0066].
As per claim 27, Patton teaches a non-transitory computer-readable storage device storing instructions that are executable by one or more processors to cause the one or more processors to perform operations comprising: 
“obtaining multiple datasets of distinct data types” at [0030]-[0031], [0044]-[0045]; 
“providing the datasets as input to a plurality of data reduction models to generate digest data for each of the datasets, wherein each data reduction model of the plurality of data reduction models is a machine learning model that is trained to generate digest data for one of the data types” at [0046]-[0048] and Figs. 3; 
“performing one or more clustering operations to group the digest data into a plurality of clusters, wherein each cluster of the plurality of clusters is associated with a subset of the digest data” at [0031]; 
“providing a first subset of the digest data as input to one or more event classifiers to generate first event classification data, wherein the first subset of the digest data is associated with a first cluster of the plurality of clusters, and the first event classification data indicates an event classification for a portion of the multiple datasets represented by the first cluster” at [0052], [0056], and 
“generating output based on the first event classification data” at [0057]-[0058].
Patton does not explicitly teach “the output includes a command to an unmanned vehicle to perform a response action” as claimed. However, Stoschek teaches at [0083],[0095] a method for combating crime using an autonomous data machine, which performs text, audio and/or video analytics to detect security events and provides output includes a command to an unmanned vehicle to perform a response action. Thus, it would have been obvious to one of ordinary skill in the art to combine Stoschek with Patton’s teaching in order to provide a safe response action to a security event by deploying an autonomous vehicle to further investigate the event, as suggested by Stoschek at [0083], [0095].

Response to Arguments
Applicant’s arguments with respect to claims 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
September 26, 2022